DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed August 19, 2021, with respect to the title have been fully considered and are persuasive.  The objection of June 8, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fukuzumi (US Pat. No. 9,397,109) in view of Yasuda (US 2013/0087845).
	Claim 1, Fukuzumi discloses (Figs 2-3) a three-dimensional (3D) memory device, comprising: 	a memory stack (100, stacked body, Col. 2, lines: 27-32) comprising interleaved conductive layers (WL, electrode layers, Col. 2, lines: 46-52) and dielectric layers (40, insulating layers, Col. 2, lines: 46-52) and 	a channel structure (CL, columns, Col. 3, lines: 34-37) extending vertically through the memory stack (CL extends through 100) and comprising: 34, cap film high dielectric constant, Col. 5, lines: 7-15) disposed continuously along a sidewall of the channel structure (34 disposed along sidewall of CL); 	a memory film (33/32/31, block film/charge storage film/tunnel insulating film, Col. 4, lines: 20-24, Col. 5, lines: 1-5) over the high-k dielectric layer along the sidewall of the channel structure (33/32/31 are over 34 and along sidewalls of CL); and 	a semiconductor channel (20, channel body semiconductor film, Col. 4, lines: 4-12) over the memory film along the sidewall of the channel structure (20 over 33/32/31 and along sidewall of CL).	Fukuzumi does not explicitly disclose wherein the high-k dielectric layer comprises zirconium oxide.	However, Yasuda discloses Zirconium oxide is a high-k dielectric insulating material (Para [0054]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Yasuda, including the specific material of the high-k dielectric material to the teachings of Fukuzumi. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a high-k dielectric material.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 6, Fukuzumi in view of Yasuda discloses the 3D memory device of claim 1.	Fukuzumi discloses (Figs. 2-3) wherein the memory film comprises a blocking layer, a storage layer, and a tunneling layer (33 is a block film, 32 is a storage film, and 31 is a tunnel insulating film, Col. 4, lines: 20-24, Col. 5, lines: 1-5).	Claim 7, Fukuzumi in view of Yasuda discloses the 3D memory device of claim 1.	Fukuzumi discloses (Figs. 2-3) wherein 100) comprises a lower memory deck (11, first stacked portion lower stacked body, Col. 2, lines: 46-48) and an upper memory deck (12, second stacked portion upper stacked body, Col. 2, lines: 57-60); and Atty. Dkt. No. 10018-01-0117-US- 23 - 	the channel structure (CL) comprises a lower channel structure extending vertically through the lower memory deck (portion of CL extending through 11 is considered lower channel), and an upper channel structure extending vertically through the upper memory deck (portion of CL extending through 12 is considered upper channel).	Claim 21, Fukuzumi in view of Yasuda discloses the 3D memory device of claim 1.	Fukuzumi discloses (Figs. 2-3) a semiconductor plug (SL, source layer, under BRI considered semiconductor plug, Col. 4, lines: 4-12) at a bottom of the channel structure (SL is at bottom of CL). 
Claims 2-4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi (US Pat. No. 9,397,109) in view of Yasuda (US 2013/0087845) in further view of Nakao (US 2017/0092505).	Claim 2, Fukuzumi in view of Yasuda the 3D memory device of claim 1.	Fukuzumi in view of Yasuda does not explicitly disclose wherein each of the conductive layers comprises a gate electrode and an adhesive layer vertically between the gate electrode and at least one of the dielectric layers.	However, Nakao discloses (Fig. 2) conductive layers (60/70, nitride film/conductive layer, Para [0042]) comprise a gate electrode (70, conductive layer control gate electrode, Para [0044]) and an adhesive layer (60, nitride film for improving adhesion, Para [0042]) vertically between the gate electrode and (60 is vertically between 70 and 40) at least one of dielectric layers (34/40, blocking insulating film/insulating layer, Para [0031], [0043]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the nitride film of Nakao to the electrode layers of Fukuzumi as it helps increase adhesion and 	Claim 3, Fukuzumi in view of Yasuda and Nakao discloses the 3D memory device of claim 2.	Fukuzumi discloses (Figs. 2-3) wherein the high-k dielectric layer does not extend between the gate electrode and the at least one of the dielectric layers (34 does not extend between WL and 40).
	Claim 4, Fukuzumi in view of Yasuda and Nakao discloses the 3D memory device of claim 2.	Nakao discloses (Fig. 2) wherein the adhesive layer is in direct contact with the at least one of the dielectric layers (60 is in direct contact with 34, Para [0041] –[0042]).	Claim 22, Fukuzumi in view of Yasuda and Nakao discloses the 3D memory device of claim 2, wherein the high-k dielectric layer extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (Fukuzumi’s 34 extends vertically which is perpendicular to the lateral contacting surface of Nakao’s 60 and 34).	Claims 23, 26-30, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi (US Pat. No. 9,397,109) in view of Nakao (US 2017/0092505).	Claim 23, Fukuzumi discloses (Figs 2-3) a three-dimensional (3D) memory device, comprising: 	a memory stack (100, stacked body, Col. 2, lines: 27-32) comprising interleaved conductive layers (WL, electrode layers, Col. 2, lines: 46-52) and dielectric layers (40, insulating layers, Col. 2, lines: 46-52) and 	a channel structure (CL, columns, Col. 3, lines: 34-37) extending vertically through the memory stack (CL extends through 100) and comprising: 	a high dielectric constant (high-k) dielectric layer (34, cap film high dielectric constant, Col. 5, lines: 7-15) disposed continuously along a sidewall of the channel structure (34 disposed along sidewall of CL); 	a memory film (33/32/31, block film/charge storage film/tunnel insulating film, Col. 4, lines: 20-24, Col. 5, lines: 1-5) over the high-k dielectric layer along the sidewall of the channel structure 33/32/31 are over 34 and along sidewalls of CL); and 	a semiconductor channel (20, channel body semiconductor film, Col. 4, lines: 4-12) over the memory film along the sidewall of the channel structure (20 over 33/32/31 and along sidewall of CL).	Fukuzumi does not explicitly disclose wherein each of the conductive layers comprises a gate electrode and an adhesive layer vertically between the gate electrode and at least one of the dielectric layers, and the adhesive layer is in direct contact with the at least one of the dielectric layers.	However, Nakao discloses (Fig. 2) conductive layers (60/70, nitride film/conductive layer, Para [0042]) comprise a gate electrode (70, conductive layer control gate electrode, Para [0044]) and an adhesive layer (60, nitride film for improving adhesion, Para [0042]) vertically between the gate electrode and (60 is vertically between 70 and 40) at least one of dielectric layers (34/40, blocking insulating film/insulating layer, Para [0031], [0043]), and the adhesive layer is in direct contact with the at least one of the dielectric layers (60 is in direct contact with 34, Para [0041] –[0042]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the nitride film of Nakao to the electrode layers of Fukuzumi as it helps increase adhesion and prevents metal diffusion (Nakao, Para [0042]).	Claim 26, Fukuzumi in view of Nakao discloses the 3D memory device of claim 23.	Fukuzumi discloses (Figs. 2-3) wherein the memory film comprises a blocking layer, a storage layer, and a tunneling layer (33 is a block film, 32 is a storage film, and 31 is a tunnel insulating film, Col. 4, lines: 20-24, Col. 5, lines: 1-5).	Claim 27, Fukuzumi in view of Nakao discloses the 3D memory device of claim 23.	Fukuzumi discloses (Figs. 2-3) wherein 	the memory stack (100) comprises a lower memory deck (11, first stacked portion lower stacked body, Col. 2, lines: 46-48) and an upper memory deck (12, second stacked portion upper stacked body, Col. 2, lines: 57-60); and Atty. Dkt. No. 10018-01-0117-US- 23 - CL) comprises a lower channel structure extending vertically through the lower memory deck (portion of CL extending through 11 is considered lower channel), and an upper channel structure extending vertically through the upper memory deck (portion of CL extending through 12 is considered upper channel).	Claim 28, Fukuzumi in view of Nakao discloses the 3D memory device of claim 23.	Fukuzumi discloses (Figs. 2-3) a semiconductor plug (SL, source layer, under BRI considered semiconductor plug, Col. 4, lines: 4-12) at a bottom of the channel structure (SL is at bottom of CL).	Claim 29, Fukuzumi in view of Nakao discloses the 3D memory device of claim 23, wherein the high-k dielectric layer extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (Fukuzumi’s 34 extends vertically which is perpendicular to the lateral contacting surface of Nakao’s 60 and 34).	Claim 30, Fukuzumi discloses (Figs 2-3) a three-dimensional (3D) memory device, comprising: 	a memory stack (100, stacked body, Col. 2, lines: 27-32) comprising interleaved conductive layers (WL, electrode layers, Col. 2, lines: 46-52) and dielectric layers (40, insulating layers, Col. 2, lines: 46-52) and 	a channel structure (CL, columns, Col. 3, lines: 34-37) extending vertically through the memory stack (CL extends through 100) and comprising: 	a high dielectric constant (high-k) dielectric layer (34, cap film high dielectric constant, Col. 5, lines: 7-15) disposed continuously along a sidewall of the channel structure (34 disposed along sidewall of CL); 	a memory film (33/32/31, block film/charge storage film/tunnel insulating film, Col. 4, lines: 20-24, Col. 5, lines: 1-5) over the high-k dielectric layer along the sidewall of the channel structure (33/32/31 are over 34 and along sidewalls of CL); and 	a semiconductor channel (20, channel body semiconductor film, Col. 4, lines: 4-12) over the 20 over 33/32/31 and along sidewall of CL).	Fukuzumi does not explicitly disclose wherein each of the conductive layers comprises a gate electrode and an adhesive layer vertically between the gate electrode and at least one of the dielectric layers, and the high-k dielectric layer extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers. 	However, Nakao discloses (Fig. 2) conductive layers (60/70, nitride film/conductive layer, Para [0042]) comprise a gate electrode (70, conductive layer control gate electrode, Para [0044]) and an adhesive layer (60, nitride film for improving adhesion, Para [0042]) vertically between the gate electrode and (60 is vertically between 70 and 40) at least one of dielectric layers (34/40, blocking insulating film/insulating layer, Para [0031], [0043]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the nitride film of Nakao to the electrode layers of Fukuzumi as it helps increase adhesion and prevents metal diffusion (Nakao, Para [0042]).	As a result, Fukuzumi in view of Nakao disclose the high-k dielectric layer extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (Fukuzumi’s 34 extends vertically which is perpendicular to the lateral contacting surface of Nakao’s 60 and 34).	Claim 32, Fukuzumi in view of Nakao disclose the 3D memory device of claim 30.	Nakao discloses (Fig. 2) wherein the adhesive layer is in direct contact with the at least one of the dielectric layers (60 is in direct contact with 34, Para [0041] –[0042]).	Claim 33, Fukuzumi in view of Nakao discloses the 3D memory device of claim 30.	Fukuzumi discloses (Figs. 2-3) wherein the high-k dielectric layer does not extend between the gate electrode and the at least one of the dielectric layers (34 does not extend between WL and 40).	Claim 34, Fukuzumi in view of Nakao discloses the 3D memory device of claim 30.33 is a block film, 32 is a storage film, and 31 is a tunnel insulating film, Col. 4, lines: 20-24, Col. 5, lines: 1-5).	Claims 24-25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi (US Pat. No. 9,397,109) in view of Nakao (US 2017/0092505) in further view of Yasuda (US 2013/0087845).	Claim 24, Fukuzumi in view of Nakao discloses the 3D memory device of claim 23.	Fukuzumi in view of Nakao does not explicitly disclose wherein the high-k dielectric layer comprises zirconium oxide.	However, Yasuda discloses Zirconium oxide is a high-k dielectric insulating material (Para [0054]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Yasuda, including the specific material of the high-k dielectric material to the teachings of Fukuzumi. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a high-k dielectric material.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 25, Fukuzumi in view of Nakao and Yasuda discloses the 3D memory device of claim24.	Fukuzumi discloses (Figs. 2-3) wherein the high-k dielectric layer does not extend between the gate electrode and the at least one of the dielectric layers (34 does not extend between WL and 40).	Claim 31, Fukuzumi in view of Nakao discloses the 3D memory device of claim 30.	Fukuzumi in view of Nakao does not explicitly disclose wherein the high-k dielectric layer comprises zirconium oxide.	However, Yasuda discloses Zirconium oxide is a high-k dielectric insulating material (Para Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819